 

Exhibit 10.6 

 

NON-EXCLUSIVE, PERPETUAL INTELLECTUAL PROPERTY AND PATENT LICENSE AGREEMENT

 

This Agreement is effective this 20th day of JULY, 2015, by and between DRONE
AVIATION HOLDING CORP., a Delaware corporation, with offices at 11653 Central
Parkway, Suite 209, Jacksonville, FL 32224 and its subsidiaries ("DRONE") and
________________ ("_____________" and jointly with DRONE, the “Parties”).

 

In consideration of the mutual covenants and promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

Section 1.0 Recitals

 

1.1 ______________ owns certain intellectual property and may retain certain
additional rights to apply for and receive patent rights in additional
intellectual property (“Intellectual Property” as hereinafter more fully
defined) that is desired by DRONE in connection with its acquisition of certain
assets from ADAPTIVE FLIGHT, INC. (“AFI”).

 

1.2 AFI has designed and developed flight control systems (the “Business”), and
owns certain intellectual property and other assets related to the Business.

 

1.3 DRONE has requested a grant of a perpetual, non-exclusive, fully paid up
license for the Intellectual Property, the term of said license to commence on
the effective date of this Agreement and to continue in perpetuity or, in the
case of any issued or subsequently issued patent, until the expiration of that
patent.

 

As an accommodation to DRONE, _____________ has agreed to provide such license
requested by DRONE, subject to all the terms and conditions of this Agreement.

 

Section 2.0 Definitions

 

2.1 "Affiliate(s)" means any corporation, company, or other business entity
controlled by a party to this Agreement. For purposes of this Agreement, control
means direct or indirect beneficial ownership of such amount of the voting
securities or in the income of such corporation, company, or other business
entity as to give the party effective control of the business entity. For the
avoidance of doubt, the party asserting such beneficial interest shall have the
exclusive and non-contestable right to make that determination.

 

2.2 "Current Affiliate(s)" means any Affiliate that is an Affiliate of a party
to this Agreement as of the effective date of this Agreement.

 

2.3 "After-Acquired Affiliate(s)" means any corporation, company, or other
business entity that is not an Affiliate of a party to this Agreement as of the
effective date of this Agreement, but becomes an Affiliate of a party to this
Agreement after the effective date of this Agreement.

 

1

 



2.4 "Licensed Intellectual Property" means all domestic or foreign rights in, to
and concerning: (i) inventions and discoveries (whether patented, patentable or
unpatentable and whether or not reduced to practice), including ideas, research
and techniques, technical designs, and specifications (written or otherwise),
improvements, modifications, adaptations, and derivations thereto, and patents,
patent applications, inventor’s certificates, and patent disclosures, together
with divisions, continuations, continuations-in-part, revisions, reissuances and
reexaminations thereof; (ii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, trade dress, logos, symbols,
trade names, assumed names, fictitious names, corporate names and other
indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (iii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited
to, the rights of attribution, assignation and integrity; (iv) trade secrets,
confidential and/or proprietary information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, schematics, designs, discoveries,
drawings, prototypes, specifications, hardware configurations, customer and
supplier lists, financial information, pricing and cost information, financial
projections, and business and marketing methods plans and proposals),
collectively “Trade Secrets”; (v) computer software, including programs,
applications, source and object code, data bases, data, models, algorithms,
flowcharts,tables and documentation related to the foregoing; (vi) other similar
tangible or intangible intellectual property or proprietary rights, information
and technology and copies and tangible embodiments thereof (in whatever form or
medium); (vii) all applications to register, registrations, restorations,
reversions and renewals or extensions of the foregoing; (viii) internet domain
names; and (ix) all the goodwill associated with each of the foregoing and
symbolized thereby; and (x) all other intellectual property or proprietary
rights and claims or causes of action arising out of or related to any
infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.

 

Section 3.0 Non-Exclusive License Grant

 

3.1 Subject to the terms and conditions of this Agreement, _____________ grants
to DRONE a non-exclusive, fully transferable, worldwide, irrevocable,
non-terminable, perpetual license under the Licensed Intellectual Property to
make, have made, use, import, offer to sell and/or sell any product that employs
or otherwise uses the Licensed Intellectual Property, as more fully identified
in Schedule A hereto.

 

3.2 The license granted herein includes a license of the same scope granted to
DRONE in Section 3.1 above to DRONE's Affiliates

 

3.3 Each Affiliate licensed under this Agreement shall be bound by the terms and
conditions of this Agreement as if it were named herein in the place of DRONE.
DRONE represents to _____________ that it has the power to bind each such
Affiliate to the terms and conditions of this Agreement. The license granted to
an Affiliate shall terminate on the date such Affiliate ceases to be an
Affiliate.

 

3.5 DRONE and its Affiliate(s) may sublicense third parties under this Agreement
including, without limitation, a sublicense to the rights under the Licensed
Intellectual Property set forth in Section 3.1 to their respective customers for
the limited purpose or permitting such customers to use any product that employs
or otherwise uses the Licensed Intellectual Property.

 

3.6 DRONE agrees that any such sublicense shall be consistent with and subject
to the terms of this Agreement and that it shall be fully liable and responsible
to _____________ for compliance by its sublicensees with the terms of this
Agreement.

 

3.7 No right is granted to DRONE nor to DRONE's Affiliate(s) to bring any legal
action, in its own name, the name of its Affiliate(s), or in the name of
_____________, for infringement of any Licensed Intellectual Property against
any third party.

 

2

 



Section 4.0 Assignments

 

4.1 DRONE may assign any of its rights or privileges hereunder without the prior
written consent of _____________.

 

4.2 DRONE shall remain responsible for all of the terms and conditions of this
Agreement unless _____________ has consented to the assignment and there is an
assumption of the Agreement by the party to which it was assigned.

 

Section 5.0 Term of Agreement; Termination

 

5.1 The term of this Agreement and the license granted hereunder in Section 3.0
will be from the effective date hereof in perpetuity for all Intellectual
Property except in the case of any issued or subsequently issued patent, until
the expiration of that patent.

 

5.2 _____________ may not terminate this Agreement in the event DRONE becomes
insolvent or admits in writing its inability to pay its debts as they mature or
makes an assignment for the benefit of creditors; or files a petition under any
foreign or United States bankruptcy law; or an entity licensed hereunder ceases
to be an Affiliate of DRONE.

 

Section 6.0 Applicable Law; Venue; Jurisdiction

 

6.1 This Agreement shall be construed, and the legal relations between the
Parties shall be determined, in accordance with the substantive laws of the
State of New York (without giving effect to the choice of law provisions
thereof) and, as applicable, the laws of the United States of America.

 

Section 7.0 Miscellaneous

 

7.1 Nothing contained in this Agreement shall be construed as: 7.1.1 requiring
the filing of any patent application, the securing of any patents or the
maintenance of any patents; or

 

7.1.2 a warranty or representation by _____________ as to the validity or scope
of any patent; or

 

7.2 If _____________ now owns any Intellectual Property related to the Business
or reasonably required by the Business to conduct its operations _____________
agrees to grant DRONE, for the benefit of DRONE and its Affiliates, a license to
such Intellectual Property at such terms and conditions no worse than the terms
and conditions of this Agreement.

 

7.3 Both parties intend to make this Agreement binding only to the extent that
it may be lawfully done under existing applicable law. If any sentence,
paragraph, clause or combination of the same is in violation of any applicable
law, that portion which is in violation shall be severed from this Agreement and
the remainder of this Agreement shall remain binding upon the parties hereto.

 

7.4 Each party represents and warrants that it has the full right and power to
enter into this Agreement and that there are no outstanding agreements,
assignments, or encumbrances to which the representing party is bound which may
restrict, or prohibit entry into, or performance under, this Agreement. Reuters
further represents and warrants that it has the full power to grant the license
and release set forth in Section 3.0.

 

7.5 The headings of the several sections are inserted for convenience of
reference only and are not intended to affect the meaning or interpretation of
this Agreement.

 

3

 



7.6 This Agreement may be executed in any number of copies, but all of such
counterparts together shall constitute one and the same Agreement. The parties
also agree to be legally bound hereby even though the signature pages initially
exchanged may contain only facsimile-transmitted signatures, subject to their
post-signing exchange of original signature pages as soon as practicable. 10.8
The parties acknowledge that this instrument sets forth the entire agreement and
understanding of the parties hereto relating solely to the subject matter hereof
and supersedes all previous communications, representations and understandings,
either oral or written, between the parties relating to the subject matter
hereof, except prior written agreements signed by both parties, and shall not be
subject to any change or modification except by the signing of a written
instrument by or on behalf of both parties.

 

7.7 Each party acknowledges that it has executed this Agreement with its full
knowledge and understanding of its content. This Agreement shall be construed as
if drafted by both Parties and shall not be strictly construed against either
party.

 

7.8 The parties and their agents agree that they will treat as confidential the
contents of this Agreement, shall take all reasonable precautions to keep them
confidential and shall not disclose to others the contents of this Agreement
except as required by law or in order to enforce their respective rights
hereunder; provided, however, that this obligation of confidentiality does not
preclude either party from divulging to others only the fact that this License
Agreement exists.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly signed as
of the dates written below, to be effective as of the date first above written.

 



DRONE AVIATION HOLDING CORP.                       Name:   Name: Title:   Title:
     

 

 

 

5



--------------------------------------------------------------------------------

 